Citation Nr: 0217342	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The evidence indicates that the veteran entered active 
military service in January 1962 and did not separate from 
active service until after August 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

In July 2002 the appellant provided oral testimony before 
the undersigned Member of the Board, a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran and appellant were legally married on August 
5, 1965.  

2.  The veteran and appellant were legally divorced on May 
26, 1976 and did not thereafter live together prior to the 
veteran's death on February [redacted], 1995.


CONCLUSION OF LAW

The appellant is not entitled to recognition as surviving 
spouse of the veteran for purposes of entitlement to VA 
death pension benefits.  38 U.S.C.A. §§ 101(3), 103(c), 1541 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The factual background in this case is not in dispute.  The 
evidence includes a marriage certificate, which shows that 
the veteran and appellant were legally married on August 5, 
1965.  The evidence also includes a decree of divorce, 
which shows that the veteran and appellant were legally 
divorced on May 26, 1976.  They did not remarry or 
thereafter live together prior to the veteran's death.  

The appellant acknowledged the above facts in her December 
2001 application for nonservice-connected death pension 
benefits.  A death certificate shows the veteran died on 
February [redacted], 1995.  

The appellant argues she is entitled to nonservice-connected 
death pension benefits as the veteran's surviving spouse 
because they were legally married for over ten years prior 
to their divorce in 1976.  She argues that she is entitled 
to benefits because she undertook the responsibility of 
raising their two children.  At her personal hearing the 
appellant testified that she and the veteran were divorced 
due to physical and mental abuse by the veteran and not due 
to her fault.  Transcript, pp. 2-3 (June 2002).  She 
testified that she was not married to the veteran at the 
time of his death.  Tr., p. 3.  

Criteria

To be entitled to VA death benefits as a "surviving spouse" 
of a veteran, the claimant must have been the veteran's 
spouse at the time of the veteran's death and have lived 
continuously with the veteran from the date of their 
marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.  38 
U.S.C.A. § 101(3).  

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "surviving spouse" means a 
person of the opposite sex who is a widow or widower 
provided the marriage meets the requirements of 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50.  

The applicable statute provides that the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the rights 
to benefits accrued shall be used to determine whether 
marriage is proven valid for the purposes of all laws 
administered by the VA.  This is used in determining whether 
or not a person is or was the spouse of a veteran.  
38 U.S.C.A. § 103(c).  The term "marriage" means a marriage 
valid under the law of the place where the parties resided 
at the time of marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  38 
C.F.R. § 3.1(j).  

A surviving spouse may qualify for pension if the marriage 
to the veteran occurred before or during his or her service 
or, if married to him or her after his or her separation 
from service, before the applicable date stated in this 
section.  Death pension may be paid to a surviving spouse 
who was married to the veteran one year or more prior to the 
veteran's death, or for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage, or prior to the applicable delimiting dates.  For 
the Vietnam era, the delimiting date is May 8, 1985.  
38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  

Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.




The Court of Appeals for the Federal Circuit (CAFC) recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, it stated that it was 
not deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.




In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
because there is no reasonable possibility that any further 
notice or development of the evidence would substantiate the 
appellant's claim.  

The duty to notify has been satisfied because the appellant 
has been provided with notice of what is required to 
substantiate her claim.  She has been provided with notice 
of the requirements for receiving nonservice-connected death 
pension benefits as the veteran's surviving spouse in the 
March 2002 statement of the case.  The March 2002 statement 
of the case also provided a rationale explaining why the 
evidence did not allow for a favorable determination under 
the law.  

In performing the above, the RO placed the appellant on 
notice of the type of evidence was needed to substantiate 
her claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO did not notify appellant of the passage of the VCAA 
or notify appellant as to which evidence was to be provided 
by the her, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, this will not prejudice the appellant because the 
facts in this case are not in dispute and the law is 
dispositive of the issue whether she is the veteran's 
surviving spouse for the purpose of receiving nonservice-
connected death pension benefits.  

As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the CAVC held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced by any denials of 
those opportunities.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration in the first instance of her 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of 
her claim.  See Bernard, supra.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no further duty 
to assist in this case because the appellant has submitted 
documentary evidence and provided testimony, which resolves 
the issue on appeal as a matter of law.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  


Surviving Spouse

In this case the evidence includes a marriage certificate, 
which shows that the veteran and appellant were legally 
married on August 5, 1965.  The evidence also includes a 
decree of divorce, which shows that the veteran and 
appellant were legally divorced on May 26, 1976.  The 
appellant testified that she and the veteran did not remarry 
or live together prior to the veteran's death on February 
[redacted], 1995.  The appellant testified that she was not married 
to the veteran at the time of his death.  Tr., p. 3.  In 
fact, the evidence establishes that they had been legally 
divorced for over 18 years prior to the veteran's death.  

As previously stated, to be entitled to VA death benefits as 
a "surviving spouse" of a veteran, the claimant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date 
of their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
38 U.S.C.A. § 101(3).

The appellant testified that she and the veteran were 
divorced due to physical and mental abuse by the veteran and 
not due to her fault.  Tr., pp. 2-3.  Even assuming the 
validity of her testimony, the appellant and the veteran 
were not separated at the time of his death.  They were 
legally divorced at that time and had been so for many 
years.  

The appellant argues she is entitled to nonservice-connected 
death pension benefits as the veteran's surviving spouse 
because they were legally married for over ten years prior 
to their divorce in 1976.  She argues that she is entitled 
to benefits because she undertook the responsibility of 
raising their two children.  

Unfortunately, this argument has no merit.  A ten-year 
marriage requirement for the purpose of receiving Social 
Security Administration benefits is not controlling for the 
purpose of receiving nonservice-connected death pension 
benefits as the veteran's surviving spouse.  Here, the 
undisputed facts show that the appellant is not the 
veteran's surviving spouse under the laws and regulations 
governing VA benefits.  

The Board finds that the appellant does not meet the legal 
criteria for recognition as the surviving spouse of the 
veteran for purposes of entitlement to death benefits.  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  

In this regard, the CAVC has held that in a case where the 
law is dispositive, the claim should be denied based upon 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  38 U.S.C.A. § 5107 is not for consideration in 
such instances.  Id. at 430.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of entitlement to VA death benefits is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

